DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The Amendment received on 08 January 2021 has been acknowledged and entered. 
Claims 1-20 have been canceled.  
No new claims have been added.  
Claims 21-35 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 08 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,496,938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments and Arguments
Applicant’s arguments, see REMARKS, pages 8-9, filed 08 January 2021, with respect to claims 21 and 30 have been fully considered and are persuasive.  The rejection of claims 21 and 30 has been withdrawn. 
The Objection of claim 21 has been withdrawn due to Applicant’s amendment filed 08 January 2021.
The rejection of claims 30-32 under 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn due to Applicant’s amendment filed 08 January 2021.


Allowable Subject Matter
Claims 21-35 are allowed.
As per independent Claims 21, 30, and 33, the best prior art,

1)  Ouimet et al. (US PG Pub. 2005/0273376), discloses systems and method for modelling affinity and cannibalization in customer buying decisions; 
2)  Ouimet et al. (US PG Pub. 2005/0273377), discloses a system and method for modeling customer response using data observable from customer buying decisions; and  
            3)  Hunt et al. (US PG Pub. 2009/0018996), discloses resource allocation in computers
However, neither discloses nor fairly teaches:
generating, by a processor, a product decision tree using the modeling data, wherein the product decision trees models consumer purchasing decisions for at least one of the customer segments as a tree structure, and wherein leaf nodes of the product decision tree correspond to products;
	computing, by the processor, the distance between leaf nodes of the product decision tree corresponding to at least two products to determine demand for a particular product in association with another product between the at least two products;
generating, by the processor, at least one business plan, wherein the at least one business plan is based upon the computed distance between leaf nodes and includes at least one of a product assortment plan and a pricing scheme 

As per independent Claims 21, 30, and 33, the best NPL, 
1)  SAP Promotion Optimization, June 2003 sap.com June 2003 (Year: 2003); 
  Ching-Hsue Cheng, You-Shyang Chen, “Classifying the segmentation of customer value via RFM model and RS theory”, 2009, Expert Systems with Applications 36, pgs.  4176–4184; and 
3) Moorthy et al., “Market Segmentation, Cannibalization, and the Timing of Product Introductions”, Mar 1992, Vol. 38. No. 3. pp. 345-359, does not explicitly disclose: 
generating, by a processor, a product decision tree using the modeling data, wherein the product decision trees models consumer purchasing decisions for at least one of the customer segments as a tree structure, and wherein leaf nodes of the product decision tree correspond to products;
	computing, by the processor, the distance between leaf nodes of the product decision tree corresponding to at least two products to determine demand for a particular product in association with another product between the at least two products;
generating, by the processor, at least one business plan, wherein the at least one business plan is based upon the computed distance between leaf nodes and includes at least one of a product assortment plan and a pricing scheme 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1)  Fano et al. (US PG Pub. 2011/0208569), discloses a system for individualized customer interaction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628